IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2707 Disciplinary Docket No. 3
                                :
                Petitioner      :             No. 36 DB 2019
                                :
           v.                   :             Attorney Registration No. 53881
                                :
CARL B. WILLIAMSON,             :             (Lehigh County)
                                :
                Respondent      :




                                        ORDER

PER CURIAM
      AND NOW, this 29th day of May, 2020, upon consideration of the Report and

Recommendations of the Disciplinary Board, Carl B. Williamson is suspended from the

Bar of this Commonwealth for a period of one year and one day, and he shall comply with

all the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board.

See Pa.R.D.E. 208(g).